Citation Nr: 1524191	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for liver disability due to residuals of Korean Hemorrhagic Fever.

4.  Entitlement to service connection for kidney disability due to residuals of Korean Hemorrhagic Fever.

5.  Entitlement to service connection for bladder disability due to residuals of Korean Hemorrhagic Fever.

6.  Entitlement to service connection for pulmonary/respiratory disability due to residuals of Korean Hemorrhagic Fever. 

7.  Entitlement to service connection for seizure disorder due to residuals of Korean Hemorrhagic Fever.
8.  Entitlement to service connection for stomach disability, to include the currently diagnosed gastroesophageal disease (GERD), due to residuals of Korean Hemorrhagic Fever.

9.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The June 2008 rating decision denied the nine issues listed on the title page of this decision, and also denied entitlement to service connection for irritable bowel syndrome (IBS), "residuals of hemorrhagic fever," and a stomach condition.  

In a November 2012 rating decision, the RO granted service connection for IBS.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In the supplemental statement of the case the RO dropped the issue of entitlement to service connection for residuals of Korean Hemorrhagic fever.  Because the Veteran's original claim was for entitlement to service connection for distinct disabilities as residuals of/due to Korean Hemorrhagic Fever, and not for Korean Hemorrhagic Fever itself, the remaining claims have been characterized as such and there is no separate and distinct claim for Korean Hemorrhagic Fever itself.  

Finally, as noted on the title page, the Board has combined the issues of entitlement to service connection for a stomach condition as including the claim of entitlement to service connection for GERD.  In this regard, although the Veteran originally claimed entitlement to service connection for IBS, stomach problems and GERD, service connection for IBS has been granted, and, in the Veteran's March 2010 VA Form 9, he indicated that he has had continuing stomach problems from the time he got out of the army, and that his gastrointestinal problems were the same.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.  In combining the Veteran's claims as on the title page of this decision, and remanding the claim of entitlement to service connection for a stomach condition to include GERD, the Board finds that the Veteran is not prejudiced and that all potential stomach conditions, to include the currently diagnosed GERD, will be addressed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD, a kidney disability, a bladder disability, a liver disability, a pulmonary/respiratory disability, a stomach disability to include GERD, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The competent medical evidence reflects that the Veteran is not diagnosed with TBI or any residuals thereof.

2.  The competent medical evidence reflects that the Veteran is not diagnosed with a seizure disorder.


CONCLUSIONS OF LAW

1.  Residuals of TBI were not incurred in or aggravated by service, nor can they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A seizure disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A March 2008 letter satisfied the duty to notify provisions and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Unfortunately, the veteran's service treatment records were presumably destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The Veteran was informed, via a June 2013 letter, that his service treatment records were unavailable.  The record reflects that all indicated development to obtain the service treatment records and alternative records has been completed and that further development to obtain service treatment records would be futile.  A formal finding of such was rendered in June 2013.  

The Board finds that VA examinations/opinions with regard to the claims of entitlement to service connection for residuals of TBI and a seizure disability are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, although the Veteran alleges that he has residuals of TBI and a seizure disorder that are causally related to service, he has not been shown to be competent to render a diagnosis of residuals of TBI or a seizure disorder.  Moreover, the medical evidence specifically notes that the Veteran does not have either disorder.  His suggestion that he has residuals of TBI or a seizure disorder and of such an etiological connection between any such disabilities and service is not a sufficient "indication" that his either such disability may be causally related to service to warrant VA examinations.  Importantly, the medical evidence of record does not even reflect that the Veteran has ever complained of or been diagnosed with any TBI or seizure disorder and the Veteran has specifically denied having seizures according to VA treatment records dated in March 2014.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that the Veteran has residuals of TBI or a seizure disorder, or that either is etiologically related to service.  Therefore, the Board concludes that there is no duty to provide a medical opinion on these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In regard to this case, a seizure disorder may be considered a chronic condition under "epilepsies" or "other organic diseases of the nervous system" and some residuals of a TBI, such as migraine headaches, maybe considered under "other organic diseases of the nervous system."

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 
The Veteran contends that he is entitled to service connection for residuals of TBI and a seizure disability because they are etiologically related to service.  He has not specified how or when he suffered a TBI or seizures except to state he had seizures in Korea.  It also appears that he is claiming that his TBI residuals and seizure disability may be due to Korean Hemorrhagic Fever.  

As an initial matter, the Board concedes that the Veteran did have Korean Hemorrhagic Fever during service.  Notably, the Veteran reported being hospitalized between September 1953 and November 1953 in Seoul, having come down with a fever.  He remembered that the Giants baseball team players visited the hospital during his stay, and he submitted newspaper articles from November 1953 confirming such.  Additionally, the Veteran's spouse submitted a written statement indicating that as soon as the Veteran returned from Korea he mentioned having been sick with hemorrhagic fever or something like the plague.  Finally, the August 2012 infectious disease examiner indicated that the Veteran had inactive Korean Hemorrhagic Fever, which has been inactive since the 1950s.

A review of the medical evidence reveals that the August 2012 VA PTSD examiner indicated that the Veteran does not have a diagnosis of TBI.  Moreover, a VA treatment record dated in September 2014 reflects that a CT scan of the brain was benign.  It was noted that the Veteran had just recently been involved in a motor vehicle accident but that he did not hit his head.  Notably, the Veteran was diagnosed with some cognitive impairment in September 2014 and the Veteran's wife submitted a statement in February 2013 indicating that the Veteran suffers from dementia.  However, the September 2014 VA treatment record indicates that the Veteran has untreated sleep apnea, which destroys cognitive functioning.  Moreover, the medical evidence of record does not show that the Veteran has a seizure disorder.  Importantly, a March 2014 VA treatment record reflects that the Veteran denied seizures.  None of the remaining medical evidence shows complaints or findings of seizures or residuals of TBI.  

The Board must also consider the Veteran's own statements indicating his belief that that he has residuals of TBI and/or a seizure disorder that is related to service, to include his inservice Korean Hemorrhagic Fever.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, the Veteran has not alleged that he currently has seizures or that he has had seizures since service, and he has not alleged how or when he suffered a TBI or what residual TBI symptoms he currently has.  In fact, the medical evidence shows that the Veteran currently denied seizures, CT scan of the brain was normal, and the August 2012 VA examiner specifically found that the Veteran had no TBI diagnosis.  While the Veteran may be competent to attest to having hit his head in service or having had a seizure in service, he has not complained of any current TBI residuals, he has denied currently having seizures, and the Board finds that information as to the underlying cause of a seizure disorder or TBI residuals is an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's limited statements on the question of diagnosis and etiology are not competent and do not alter the above analysis.

The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability (TBI residuals or seizure disorder) that resulted from a disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for residuals of TBI and a seizure disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for residuals of traumatic brain injury (TBI) is denied.

Entitlement to service connection for a seizure disorder is denied.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent a VA infectious diseases examination in August 2012.  The VA examiner noted that the Veteran has a diagnosis of Korean Hemorrhagic Fever, which is inactive and has been inactive since the 1950s.  The examiner noted that the Veteran has residuals attributable to Korean Hemorrhagic Fever, that of IBS, secondary to severe illness in the service.  The examiner also indicated that the Veteran has other pertinent physical findings, complications, conditions, signs, and/or related symptoms.  In explanation of what these other pertinent findings were, the examiner indicated that the other Disability Benefits Questionnaires (DBQs) should be seen for explanation.  

The August 2012 DBQ for kidney conditions reflects that the Veteran has been diagnosed with renal insufficiency.  The examiner noted that the Veteran has a history of urinary obstruction at least once in 2008, which may have been the cause of his mild renal insufficiency.  However, the examiner found that it is less likely than not that the Veteran's chronic renal insufficiency, indicated by low glomerular filtration rate (GFR) since 2009, is due to his hemorrhagic fever because current medical literature states that most patients generally return to baseline GFR after an episode of acute renal failure related to hanta virus infection, and long term sequelae were best illustrated in observational studies done five, six and ten years after virus induced nephropathy.  At five to six years, patients had a higher GFR compared with healthy controls, but hyperfiltration and proteinuria resolved by ten years.

The medical evidence of record, including VA treatment records dated in March 2008, reflect that the Veteran is also diagnosed with calculus of the kidney, hyperplasia of the prostate, and urinary retention in the bladder.  There is no medical opinion on the etiology of any of these kidney/bladder diagnoses.  As such, a remand is required in order to obtain such opinions. 

With respect to the Veteran's claim of entitlement to service connection for respiratory/pulmonary disability, the VA treatment records dated in March 2008 reflect diagnoses of COPD, asthma and allergic rhinitis.  However, there is no medical opinion as to the etiology of such disabilities.  Therefore, a remand is required in order to obtain an opinion as to the etiology of these disabilities.

Similarly, although the VA treatment records dated in March 2008 reflect a diagnosis of GERD, there is no medical opinion as to the etiology of such.  Although the August 2012 VA examiner did not diagnose this disability, the diagnosis has been made during the pendency of the claim and as such, a remand is required in order to obtain an opinion as to whether the Veteran's GERD is etiologically related to the Korean Hemorrhagic Fever he had during service.

Finally, while the August 2012 VA examiner did not diagnose any liver disability, the examiner did not address the liver in general and as such, did not address the Veteran's claim that he has a liver disability.  While the record otherwise does not confirm a diagnosis of a liver disability and the Veteran is not competent to diagnose a liver disability himself, the VA treatment records reflect that the Veteran has had unspecified complaints of abdominal pain.  Given the circumstances, the Board finds that the August 2012 examination is inadequate in that it does not address the Veteran's claim that he has a liver disability that is a residual of Korean Hemorrhagic Fever.  As such, a remand is required in order to make such a determination.

With respect to the Veteran's claim of entitlement to service connection for PTSD, the Board notes that establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). Id.; see also 38 C.F.R. § 4.125(a) (2014).

Importantly, during the course of the appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45 ,093 (August 4, 2014) (effective August 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV.  Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  Therefore, the amended regulation would not apply to cases that had been certified to or were pending before the Board as of August 4, 2014.  As the Veteran's claim was certified to the Board in February 2015, the amended regulation applies.  Therefore, in this case, the issue of whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-V.

The August 2012 VA PTSD examination report indicates that the Veteran does not meet the criteria for a diagnosis of PTSD pursuant to the DSM-IV.  However, as indicated above, the Veteran's claim is governed by the DSM-V.  Moreover, since the August 2012 VA examination was conducted, and because the lack of a diagnosis of PTSD was essentially based upon no reported stressor, the Board finds that a new VA examination is required in light of additional evidence received.  Importantly, information was received regarding the Veteran's reported unit, the 15th Infantry Regiment, 3rd Division.  This information indicates that the Veteran's unit participated in combat in 1953.  In light of the heightened duty to consider the benefit of the doubt in this case because the Veteran's records were destroyed in the accidental fire at NPRC in 1973, the Board finds that there is sufficient evidence to suggest that the Veteran participated in combat.  In this regard, the Veteran submitted a detailed statement in March 2008 regarding his duties/experiences in Korea and photographs of his service in Korea.  He also indicated in his March 2010 VA Form 9 that he received the Combat Infantry Badge.  Therefore, a remand is required in order to obtain a new VA examination to determine if the Veteran meets the criteria for a diagnosis of PTSD pursuant to the DSM-V.  

With regard to the claim of entitlement to service connection for bilateral hearing loss, the Veteran underwent a VA examination in August 2012.  The report of that examination reflects the examiner's opinion that although the configuration of the hearing loss was consistent with a history of noise, the Veteran reported being a logger from 1979 through 1996.  He spent considerable time falling timber without the consistent use of ear protection.  He also ran a caterpillar.  The examiner noted that the Veteran spent two years in the service as a truck driver and working in the motor pool and the Veteran's wife of 56 years stated that she did not notice the Veteran having hearing problems when they were first married.  Instead, she reported noticing the majority of his hearing problems in the 1990s.  Therefore, the examiner felt that it is logical to conclude that 17 years working in the lumber industry without consistent use of hearing protection was more damaging to the Veteran's hearing than two years of military service.  Therefore, the Veteran's hearing loss is most likely due to the effects of occupational noise rather than military noise.

The examination report does not document any of the Veteran's complaints of in-service noise exposure or when the Veteran first began experiencing hearing loss.  Moreover, the Veteran has reported, in his March 2010 VA Form 9, that he noticed hearing loss when he started working outdoors and he failed a hearing test done by Douglas County, State Industrial of Oregon.  Additionally, the Veteran reported that during service he was exposed to combat noise, not just noise from the motor pool.  The examiner did not consider this.

The record does not contain any occupational hearing test done in conjunction with the Veteran's employment with State Industrial of Oregon, Douglas County.  As such, a remand is required in order to attempt to obtain these records.  

Because the VA audiology opinion is based upon an inaccurate factual premise, and it does not appropriately consider the Veteran's lay contentions, the Board finds that a remand is required for a new medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records are dated in December 2014.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain copies of the Veteran's VA treatment records dating from December 2014 to the present and associate them with the claims file.

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all private treatment records, to specifically include the post-service occupational hearing test referred to in his March 2010 VA Form 9 (State Industrial of Oregon, Douglas County).  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of any current kidney, bladder, respiratory/pulmonary, stomach, and liver disability, to include the currently diagnosed calculus of the kidney, hyperplasia of the prostate, and urinary retention in the bladder, COPD, asthma allergic rhinitis, and GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The appropriate examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should provide diagnoses for all current kidney, bladder, respiratory/pulmonary, stomach, and liver disabilities.  The examiner should then state an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current kidney, bladder, respiratory/pulmonary, stomach, and liver disability, to include the currently diagnosed calculus of the kidney, hyperplasia of the prostate, and urinary retention in the bladder, COPD, asthma allergic rhinitis, and GERD, is/are causally or etiologically related to his military service, to include as residuals of his diagnosis of Korean Hemorrhagic Fever therein.  The examiner must consider and discuss the Veteran's diagnosis of with Korean Hemorrhagic Fever during active service in Korea.  The examiner must also consider the Veteran's statements that he has had stomach problems ever since service and discuss the finding of unspecified abdominal pain as it may relate to a liver disability.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Return the claims file to the VA examiner who conducted the August 2012 PTSD examination and request an addendum opinion.  If that examiner is not available, request an opinion from another qualified VA examiner.  If the new examiner finds that a VA examination is required, one should be scheduled.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must provide an opinion as to whether the criteria to establish a diagnosis of PTSD under the DSM-V have been met.  The examiner must be instructed that it is conceded that the Veteran participated in combat in Korea.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Return the claims file to the VA examiner who conducted the August 2012 audio examination and request an addendum opinion.  If that examiner is not available, request an opinion from another qualified VA examiner.  If the new examiner finds that a VA examination is required, one should be scheduled.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner is instructed to provide an opinion as to whether it is at least as likely as not that the Veteran's current his bilateral hearing loss is etiologically related to acoustic trauma due to combat in service.  The examiner is instructed to assume that the Veteran was exposed to combat noise during service in Korea.  The examiner must also discuss the Veteran's lay contentions (from the March 2010 VA Form 9) that he had hearing loss when he first started working outdoors after service.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  The RO must then readjudicate the claims and, thereafter, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


